[Cite as State v. Snyder, 2013-Ohio-5570.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                     JUDGES:
                                                  Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                        Hon. Patricia A. Delaney, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 13CA16
ELIZABETH SNYDER

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Knox County Court of
                                               Common Pleas, Case No. 12CR08-0119


JUDGMENT:                                      Reversed and Vacated


DATE OF JUDGMENT ENTRY:                        December 16, 2013


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


JOHN C. THATCHER                               JOHN A. DANKOVICH
Knox County Prosecutor                         Knox County Public Defender
JOSEPH D. SAKS                                 One Public Square
Assistant Prosecuting Attorney                 Mount Vernon, Ohio 43050
Knox County Prosecutor’s Office
117 East High Street, Suite 234
Mount Vernon, Ohio 43050
Knox County, Case No. 13CA16                                                               2

Hoffman, P.J.


         {¶1}   Defendant-appellant Elizabeth Snyder appeals her conviction on one

count of Attempted Corrupting Another with Drugs, in violation of R.C. 2923.02(A) and

R.C. 2925.02(A)(3), following her plea of no contest. The state of Ohio is Appellee.

         {¶2}   Appellant is the birth mother of L.S. L.S. was born live and tested positive

for opiates.     Appellant admitted to using opiates while pregnant.1          The sole issue

presented herein is whether L.S. is “another” for purposes of the charged offense.

         {¶3}   This court recently addressed this exact issue in State v. Bales, 5th Dist.

No. 13CA5, 2013-Ohio-4957. Upon review, we adhere to the rationale expressed in

Bales and sustain Appellant’s sole assignment of error (albeit not on the authority of

State v. Gray).

         {¶4}   The judgment of the Knox County Court of Common Pleas is reversed and

Appellant’s conviction is vacated.

By: Hoffman, P.J.

Delaney, J. and

Baldwin, J. concur
                                                 ___________________________________
                                                 HON. WILLIAM B. HOFFMAN


                                                 ___________________________________
                                                 HON. PATRICIA A. DELANEY


                                                 ___________________________________
                                                 HON. CRAIG R. BALDWIN




1
    A fuller rendition of the facts is unnecessary for our resolution of this appeal.
Knox County, Case No. 13CA16                                                    3


              IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                            :
                                         :
       Plaintiff-Appellee                :
                                         :
-vs-                                     :        JUDGMENT ENTRY
                                         :
ELIZABETH SNYDER                         :
                                         :
       Defendant-Appellant               :        Case No. 13CA16


       For the reason stated in our accompanying Opinion, the judgment of the Knox

County Court of Common Pleas is reversed and Appellant’s conviction is vacated.

Costs waived.




                                         ___________________________________
                                         HON. WILLIAM B. HOFFMAN


                                         ___________________________________
                                         HON. PATRICIA A. DELANEY


                                         ___________________________________
                                         HON. CRAIG R. BALDWIN